Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 17, add a period to the end of the claim.
In claim 21, line 1, delete "device" and replace it with "structure".

Explanation:  Claim 17 is amended to restore the period that was in the original version.  Claim 21 is amended to make its preamble consistent with the preambles of its parent claims.




/Michael Stahl/Primary Examiner, Art Unit 2874